DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/22 has been entered.
Claims 1-39, 44-46, 48, 52 have been cancelled.  Claims 69-73 have been added.  Claims 40-43, 47, 49-51, 53-73 are pending and examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 40-43, 47, 49-51, 53-73 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of copending Application No. 16/617,471.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced claims recite a method of treating non-alcoholic steatohepatitis (NASH), which is a form of non-alcoholic fatty liver disease (NAFLD), by administering the same compounds of formula I.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 40-43, 47, 49-51, 53-73 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 16/462,515.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced claims recite a method of treating liver steatosis, which encompasses non-alcoholic fatty liver disease (NAFLD), by administering the same compounds of formula I.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection(s) be held in abeyance until allowable subject matter is identified.

Claims 40-43, 47, 49-51, 53-73 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-33 of US Patent 10,925,885 in view of Marcus et al. (“Alternate-day Dosing with Statins,” The American Journal of Medicine, 2013, 126, 99-104).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite a method of treating non-alcoholic fatty liver disease (NAFLD) by administering the same compounds of formula I.  While the referenced claims do not specifically recite every other day dosing, the Marcus et al. reference teaches that every day dosing is known and beneficial for cardiovascular disorders. The logic follows that of the 103 rejection below.

Claims 40-43, 47, 49-51, 53-73 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of US Patent 10,130,643 B2 in view of Marcus et al. (“Alternate-day Dosing with Statins,” The American Journal of Medicine, 2013, 126, 99-104).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced claims recite a method of decreasing fat content in the liver of a mammal by administering the same compounds of formula I.  It is noted that non-alcoholic fatty liver disease (NAFLD) is generally characterized by excess fat buildup in the liver, therefore obvious to administer the active agents to a subject suffering from NAFLD.  While the referenced claims do not specifically recite every other day dosing, the Marcus et al. reference teaches that every day dosing is known and beneficial for cardiovascular disorders. The logic follows that of the 103 rejection below.

Response to Arguments
Applicant makes the same arguments as the 103 rejection below.  Therefore, please refer to the response to arguments below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40-43, 47, 49-51, 53-73 are rejected under 35 U.S.C. 103 as being unpatentable over Erion et al. (US Patent 7,514,419 B2, of record) in view of Marcus et al. (“Alternate-day Dosing with Statins,” The American Journal of Medicine, 2013, 126, 99-104).
The instant claims are directed to a method of treating non-alcoholic fatty liver disease in a subject by administering a compound of formula I every other day, wherein a loading dose schedule is followed by a maintenance dose schedule.  
Erion et al. teach compounds of phosphonic acid-containing T3 mimetics and monoesters thereof used in the methods of treating metabolic diseases, such as obesity, NASH (which is a form of NAFLD), hypercholesterolemia, and hyperlipidemia (abstract).  Other preferred metabolic diseases are fatty liver/steatosis and non-alcoholic fatty liver disease (NAFLD) (col. 25, lines 13-15; col. 33, line 38; col. 35, line 29; col. 38, lines 49-51; col. 42, lines 46-48; col. 43, lines 13-17, 36, 52; col. 44, lines 7, 25).  A preferred compound is trans-13-1 (last compound on col. 355), which is the exact same structure as the elected species.  The compounds of the invention can be administered in combination with other pharmaceutical agents that are used to lower serum cholesterol, such as HMG-CoA reductase inhibitors or statins (col. 174).
The unit dose amounts and dose scheduling for the compounds can be determined using methods well known in the art.  In one aspect, the compounds may be administered about 0.375 µg/kg, 1.25 µg/kg, 3.75 µg/kg, 12.5 µg/kg, 20 µg/kg, 30 µg/kg, 37.5 µg/kg, 60 µg/kg, 1.25 mg/kg, 1.88 mg/kg, 3.0 mg/kg, or 3.75 mg/kg, and all the ranges in between.  For an average human weighing 70 kg, this would equate to 0.02625 mg, 0.0875 mg, 0.2625 mg, 0.875 mg, 1.4 mg, 2.1 mg, 2.625 mg, 4.2 mg, 87.5 mg, 131.6 mg, 210 mg, 262.5 mg per day.  Doses and dosing schedules may be adjusted to the form of the drug or form of delivery used, for example, different dosages and scheduling of doses may be used when the form of the drug is in a controlled release form (col. 186, lines 8-50).  The advantages of controlled release formulations include extended activity of the drug, reduced dosing frequency, increased patient compliance, usage of less total drug, and reduction in local or systemic side effects, minimization of drug accumulation, reduction in blood level fluctuations, improvement in efficacy of treatment, reduction in potentiation or loss of drug activity, and improvement in speed of control of diseases or conditions (col. 189, lines 10-26).  The amount of active ingredient for oral administration to a human may be 0.1 to 1000 mg (col. 188, lines 37-42).  Example 6 shows animals being administered the compounds from 1 day to several weeks.
It will be understood, however, that the specific dose level for any particular patient will depend on a variety of factors including the activity of the specific compound employed; the age, body weight, general health, sex and diet of the individual being treated; the time and route of administration; the rate of excretion; other drugs which have previously been administered; and the severity of the particular disease undergoing therapy, as is well understood by those skilled in the art (col. 192, lines 39-46).  
However, Erion et al. fail to specifically disclose every other day dosing.  
Marcus et al. teach that the duration of the cholesterol-lowering effect of statins is considerably longer than the duration of the pharmacokinetic half-life of these drugs.  The long duration of pharmacologic effects provides the rational for the efficacy of intermittent dosing that provides nearly the equivalent low-density lipoprotein cholesterol reduction compared with daily dosing.  Review of studies comparing alternate-day dosing with daily dosing of statins indicates that the magnitude of low-density lipoprotein cholesterol reduction with alternate-day dosing is nearly the same, with obvious cost savings. It is possible that the adverse effects of statins, such as myalgia or diabetes, may be related to the cumulative amount of drug ingested over time, and if so, the adverse effects may be decreased by alternate-day dosing (abstract).  Statins are known to treat various cardiovascular diseases, such as hypercholesterolemia, hyperlipidemia (pages 100 and 103, Table 1)
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have administered the composition comprising the elected species in the method of treating non-alcoholic fatty liver disease, as taught by Erion et al., in an every other day dosing schedule, as taught by Marcus et al.
A person of ordinary skill in the art would have been motivated to administer the compound every other day because Erion et al. teach, in general, any dosing schedule as determined using methods well known in the art.  For example, Erion et al. teach specifically controlled or delayed release formulations, which encompass every other day dosing.  The advantages for controlled release formulations are numerous, of which, reduced dosing frequency and increased patient compliance are primary factors.  Furthermore, Marcus et al. teach that compositions used to treat the same cardiovascular disorders as Erion et al. can be administered every other day because of the therapeutic equivalency of every day dosing, cost savings, and potential reduction of side or adverse effects. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating non-alcoholic fatty liver disease by administering a composition comprising the elected species in an every other day dosing schedule.

Response to Arguments
	Applicant argues that Erion does not specifically disclose the claimed dosage in claim 40 as well as does not disclose every other day dosing.  Instead, Erion teaches only every day dosing or multiple dosing per day.
This is not persuasive because Erion et al. teach, in general, any dosing schedule as determined using methods well known in the art.  For example, Erion et al. teach specifically controlled or delayed release formulations, which encompass alternate or every other day dosing.  Nonetheless, the Marcus reference is hereby incorporated to further support that every other day dosing is obvious to one of ordinary skill in the art.
Applicant continues to argue surprising results from the Lian declarations filed on 12/15/21.  Since there is no new data or argument, the same response to these arguments is submitted below.
The declaration alleges unexpected results when Compound 2 is used to treat NAFLD patients and compared between once daily administration and once every other day administration (Figures 1 and 2).  The data showed that every-other-day dosages showed comparable decreases in liver fat at 12 weeks as compared to every-day dosing, which is surprising given that the overall dosing is essentially cut in half.  A person of ordinary skill in the art would expect a reduction in the effective dose in half would result in significantly decreased or no efficacy.  
This is not persuasive because the data does not reflect unexpected results.  At the outset, every-day administration appears to be noticeably more effective than every-other-day administration, which is to be expected.  Conversely, it is also expected to have a reduction in efficacy if the dosage is reduced, which is exactly what is observed from the data.  It is not reasonable to expect a >50% reduction in efficacy just because the dosage is cut in half.  Applicant has not provided any evidence for this expectation.
Regardless, the data of Compound 2 at 10 mg does is not commensurate with the scope of the claims.  Applicant is reminded that claim 1 recites a compound of formula I, which is quite broad in scope that Compound 2.  Furthermore, a single data point for 10 mg does not support the claimed range of 0.5 to 30 mg.  Essentially, a single data point is insufficient to support the broad genus of formula I and the broad dosage range.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant provides a DECLARATION UNDER 37 CFR 1.132, it must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02 (e).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627